Citation Nr: 1643726	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-44 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a head injury, including organic brain syndrome with memory loss.

2.  Entitlement to service connection for residuals of a head injury, including organic brain syndrome with memory loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1975 to August 1978.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for residuals of a head injury, including organic brain syndrome with memory loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in July 2000 denied service connection for residuals of a head injury.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in July 2000.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.
 
2.  Evidence added to the record more than one year since the final July 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection residuals of a head injury, including organic brain syndrome with memory loss.



CONCLUSIONS OF LAW

1.  The July 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of a head injury, including organic brain syndrome with memory loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In this case, the RO initially denied service connection for residuals of a head injury in a January 2000 rating decision based on lack of a current disability.  A July 2000 rating decision was issued after additional service medical records were added to the claims file, finding no basis for a change in the previous January 2000 decision.  The July 2000 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The Board acknowledges that the Veteran's service personnel records and a number of service treatment records were recently associated with the claims file.  However, as these records contain no information relevant to the claim for residuals of a head injury, reconsideration of the claim pursuant to 38 C.F.R. § 3.156(c) is not warranted.

Accordingly, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.  New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence added to the claims file more than one year after the July 2000 rating decision includes VA treatment records showing a diagnosis of organic brain syndrome.  See, e.g., December 2015 VA treatment records.  The updated VA treatment records relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for residuals of a head injury, including organic brain syndrome with memory loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The Veteran's previously denied claim of entitlement to service connection for residuals of a head injury, including organic brain syndrome with memory loss, is reopened.


REMAND

In a January 2007 Authorization and Consent to Release Information to VA, the Veteran noted he received treatment from Audie L. Murphy Hospital in San Antonio from 1980 through present; Fort Irwin California in 1977; and Landstuhl Air Force Base in West Germany (Ramstein Air Base) in 1976.  In an August 2013 Report of General Information, the Veteran noted that he was receiving treatment from the Harlingen VA Health Care System and had appointments scheduled for September 5, 2013 and September 19, 2013.  With the exception of one record from Audie L. Murphy Hospital and a handful of records from Harlingen VA Health Care System, these records are not contained in the claims file and must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any service treatment records from Fort Irwin California dated in 1977 and Landstuhl Air Force Base in West Germany (Ramstein Air Base) dated in 1976.  See January 2007 Authorization and Consent to Release Information to VA.  

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding VA treatment records, to specifically include records:

(a) from Audie L. Murphy Memorial VA Hospital dated from 1980 through the present (see January 2007 Authorization and Consent to Release Information to VA);
(b) from Harlingen VA Health Care System, including records dated September 5, 2013 and September 19, 2013; (see August 2013 Report of General Information) and since May 2014; and
(c) any other outstanding VA treatment records.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Then after taking any additional development deemed necessary, to include securing an addendum opinion if additional pertinent records are secured, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


